     Case 7:19-cv-07630-NSR-AEK Document 66 Filed 03/22/21 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


FENG XUE; and CALCULUS TRADING
TECHNOLOGY, LLC,
                                                                              3/22/2021
                              Plaintiffs,
                                                                No. 19 Civ. 07630 (NSR)
       -against-
                                                                 OPINION & ORDER
STEWART KOENIG; and PRIME CONSULTING
INTERNATIONAL, LLC,

                             Defendants.


NELSON S. ROMÁN, United States District Judge

       Defendants Stewart Koenig (“Koenig”) and Prime Consulting International, LLC (“PCI”)

(collectively, “Defendants”) assert counterclaims against Plaintiffs Feng Xue (“Xue”) and

Calculus Trading Technology LLC (“Calculus”) (collectively, with Xue, “Plaintiffs”) for breach

of contract, a parallel declaratory judgment, promissory estoppel, and tortious interference with

contract. Presently before the Court is Plaintiffs’ Motion for Partial Judgment on the Pleadings—

i.e., Plaintiffs seek dismissal of Defendants’ breach of contract (Count One) and declaratory

judgment (Count Four) claims—pursuant to Fed. R. Civ. P. 12(c). (ECF No. 34.) For the

following reasons, Plaintiffs’ motion is GRANTED in part and DENIED in part.

                                        BACKGROUND

       The following facts, taken from the answer, counterclaims, and documents incorporated by

reference into the counterclaims, are presumed true for the purposes of the motion for judgment

on the pleadings.

       On August 15, 2019, Plaintiffs Calculus and Xue initiated a lawsuit against Defendants and

asserted wage-related claims under the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.
      Case 7:19-cv-07630-NSR-AEK Document 66 Filed 03/22/21 Page 2 of 20




(“FLSA”) and New York and New Jersey Labor Laws, and a claim for quantum meruit regarding

certain unpaid wages. (See Complaint (“Compl.”) (ECF No. 1).) Subsequently, on October 25,

2019, Defendants filed their Answer, Affirmative Defenses, and Counterclaims asserting several

causes of action against Plaintiffs sounding in tort and contract law. (Answer, Affirmative

Defenses, and Counterclaims (“Counterclaims”) (ECF No. 9).)

       Both the Complaint and Counterclaims revolve around the obligations formed between

Plaintiffs and Defendants in connection with certain services provided by Plaintiffs to Defendants’

clients. Between approximately June 2005 and December 2017, Xue performed technology

services work for third-party clients of PCI. Plaintiffs assert that an employment relationship was

formed between Defendants and Plaintiffs giving rise to FLSA liability, whereas Defendants

contend that they were not Plaintiffs’ employer and that, instead, Plaintiffs breached contractual

obligations to Defendants.

       Defendants assert that four express contracts were entered into between PCI and Calculus,

and that Plaintiffs breached three of these contracts by either (1) initiating FLSA claims in this

litigation or (2) leveraging the specter of FLSA violations to take one of Defendants’ clients.

       The Contract

       On or around June 2005, Defendant PCI and Plaintiff Calculus entered their first contract—

referred to by Defendants as the “Contract”—which established that Xue would provide services

to Defendants’ clients—i.e., “Calculus agreed to task Xue and/or others to perform technology

services work to and for the benefit of one or more third party companies . . . identified and

procured by PCI.” (Counterclaims ¶ 4.) Apparently acting in accordance with the terms of the

Contract, “PCI was entitled to, and did, receive payments by the Clients constituting consideration

for the services that PCI provided by procuring the Clients and the work furnished by Calculus



                                                 2
      Case 7:19-cv-07630-NSR-AEK Document 66 Filed 03/22/21 Page 3 of 20




and related services.” (Id. ¶ 10.) There is no allegation that this contract was breached in the

Counterclaims and Defendants contend that, consistent with the Contract, “[a]t no time was Xue

ever been [sic] an employee of PCI.” (Id. ¶ 14.)

       The Noncompetition Agreement
       During June 2005, the parties also entered into a second contract, referred to herein as the

“Noncompetition Agreement.” (Id. ¶ 49.) The Noncompetition Agreement contained a restrictive

covenant with the following terms:

               [Calculus] recognizes and agrees that, in the highly competitive
               business in which [PCI] is engaged in selling services and placing
               employees and/or consultants with its’ [PCI/PCI’s] Customer is of
               the greatest importance. [Calculus] and its’ employees therefore
               agree that upon authorization of this agreement, [Calculus] and its
               employees will not make any offers or solicit any like services or
               business directly or indirectly to [PCI/PCI’s] Customer or their
               assigns at any time during the term and one year after the
               termination of this Agreement. This agreement shall remain in
               force as long as [Consultant] is engaged in providing services to
               the PCI and [PCI’s] Customer. This includes [Calculus’s]
               employees / candidates, who have been introduced / submitted /
               interviewed for any open positions with [PCI/PCI’s] Customer and
               its’ related business units or assigns without the express permission
               of [PCI].

(Id. ¶ 49.) Likewise, the Noncompetition Agreement contained a fairly boilerplate irreparable

harm provision ostensibly entitling Defendants to injunctive or equitable relief in the event of a

breach of the Noncompetition Agreement by Calculus. (Id.)

       In support of Plaintiffs’ motion for judgment on the pleadings, Plaintiffs attached the entire

Noncompetition Agreement. 1 As quoted above, and as stated in the attached version of the


1
  Plaintiffs do not expressly incorporate by reference the terms of the Noncompetition
Agreement. By contrast, Defendants incorporated the terms of two other contracts at issue in
this litigation. Nonetheless, it is appropriate to consider the Noncompetition Agreement in the
context of this motion because it is integral to Defendants’ claim that the Noncompetition
Agreement was breached. See, e.g., Sahu v. Union Carbide Corp., 548 F.3d 59, 68 (2d Cir.
2008); Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir.2002) (concluding that
                                                 3
      Case 7:19-cv-07630-NSR-AEK Document 66 Filed 03/22/21 Page 4 of 20




Noncompetition Agreement produced by Plaintiffs, the term of the restrictive covenant is “during

the term and one year after the termination of this Agreement.” (Noncompetition Agreement (ECF

No. 35 2).) The Noncompetition Agreement is dated June 25, 2005 and is unsigned. (Id.)

       Defendants contend that, in connection with the Noncompetition Agreement, “Xue

repeatedly agreed upon behalf of Calculus to be bound by and perform under the [Agreement]”

(Counterclaims ¶ 50), “Xue repeatedly represented to PCI that Calculus acknowledged that it was

bound by the [Agreement] and clearly and unequivocally promised it would abide by and honor

its terms” (id. ¶ 51), that PCI reasonably relied upon this representation (id. ¶¶ 52-53), and that

PCI performed all obligations under the Noncompetition Agreement (id. ¶ 55). Defendants

contend that, in or around January 26, 2018, Plaintiffs breached the terms of the Noncompetition

Agreement by inducing PCI’s client, Cowen, to terminate its contract with PCI and to hire Xue.

(Id. ¶¶ 56-59.)

       The Consulting Agreement
       In or around July 2009, PCI and Calculus entered into their third contract, referred to by

the parties as the “Consulting Agreement.” (Id. ¶ 39.) Defendants expressly cite three provisions

in that agreement, including an indemnification clause stating,

                  INDEMNIFICATION. Vendor and or its Contractor(s) agree that
                  it is not an employee of the Company or its Client, or is entitled to
                  any benefits provided or rights guaranteed by Company or its
                  Client, or by operation of law, to their respective employees,
                  including but not limited to group insurance, liability insurance,
                  disability insurance, paid vacation, sick leave or other leave,
                  retirement plans, health plans, premium “overtime” pay, and the

referenced contracts were “integral” to complaint that put at issue whether those contracts
authorized sale of certain artistic performances).
2
  The agreements were not attached as exhibits to Plaintiffs’ motion papers. Instead, the
agreements discussed herein were filed as a single document along with the Memorandum in
Support of Plaintiffs’ Motion to Dismiss. The Noncompetition Agreement discussed herein is on
the eleventh (unnumbered) page of ECF No. 35.
                                                    4
      Case 7:19-cv-07630-NSR-AEK Document 66 Filed 03/22/21 Page 5 of 20




               like. It is understood and agreed that Company will make no
               deductions from fees paid to Vendor for any PCI . . . entered into
               on June 25, 2005, federal or state taxes or FICA, FUTA, SDI, SUI.
               Vendor agrees that it is its responsibility to make required FICA,
               FUTA, SDI, SUI, Income tax withholdings or other payments
               related to its Contractor and provide Worker’s compensation
               coverage or to make premium overtime payments, if applicable.
               Vendor shall indemnify and hold Company and its Client’s
               harmless for any Worker’s compensation, “overtime” claims, tax
               liability claims, or other claims brought or liabilities imposed
               against Company or its’ Client by Contractors or any third party
               (including governmental bodies or courts), whether relating to
               Contractor’s working visa status, or any other matters involving
               the acts or omissions of the Vendor or its Contractor(s). Vendor
               shall comply with the Fair Labor Standards Act, Occupational
               Safety and Health Act, Americans with Disabilities Act, Title VII
               of the Civil Rights Act, and any and all other federal, state and
               local laws, statutes, ordinances, rules regulations, codes, orders
               and/or programs including but not limited to identification and
               procurement of required permits, certificates, approvals and
               inspections, labor and employment obligations, affirmative action,
               wage and hour laws, prevailing wage and any other laws which are
               or subsequently become applicable to the Contractor. Vendor
               agrees to indemnify, defend and hold harmless Company or its
               Client from any breach by Vendor or its contractor(s).

(Id. ¶ 40.) The Consulting Agreement also contains a representation by Calculus that it “agrees to

perform the services in this Agreement solely as an independent contractor” and that “this

Agreement does not create any actual or apparent agency, partnership or relationship of employer

and employee between the parties.” (Id. ¶ 41.) Finally, Defendants note that the Consulting

Agreement contains a standard arbitration provision.

       Defendants incorporate the terms of the Consulting Agreement into their Counterclaims by

reference (id. ¶ 39), and Plaintiffs attached the entire agreement to their motion papers (see ECF

No. 35 at D000010-D000012 (the “Consulting Agreement”)). The Consulting Agreement “shall

commence on the date of this agreement [i.e., July 1, 2009] and shall continue until June 30, 2010”

and is terminable “by either party without cause at any time within 10 days prior written notice.”



                                                5
     Case 7:19-cv-07630-NSR-AEK Document 66 Filed 03/22/21 Page 6 of 20




(Consulting Agreement ¶ 4.) The Consulting Agreement also appears to be unsigned. (See

Consulting Agreement at D000012.)

       Defendants contend that “Xue repeatedly agreed upon behalf of Calculus to be bound by

and perform under and pursuant to the Consulting Agreement” (Counterclaims ¶ 43), “Xue

repeatedly represented to PCI that Calculus acknowledged that it was bound by the Consulting

Agreement and clearly and unequivocally promised it would abide by and honor its terms” (id. ¶

44), PCI reasonably relied upon Xue’s representation that Calculus would abide by and honor the

terms of the Consulting Agreement (id. ¶¶ 45-46), and that PCI performed its obligations under

that Agreement (id. ¶ 48). Defendants do not directly state what provision of the Consulting

Agreement was breached, but appear to contend that the bringing of the instant action in 2019 may

have triggered liability under the Consulting Agreement.

       The Indemnification Agreement
       “In or around December 2009,” Calculus and PCI entered into their fourth contract,

referred to herein as the “Indemnification Agreement.”       (Id. ¶ 29.)   In relevant part, the

Indemnification Agreement provides:

              CALCULAS [sic] TRADING TECHNOLOGY LLC
              (CALCULAS) [sic] agrees that it is not an employee of Prime
              Consulting International LLC (PCI) or its client, or is entitled to
              any benefits provided or rights guaranteed by PCI or its client, or
              by operation of law, to their respective employees, including but
              not limited to group insurance, liability insurance, disability
              insurance, paid vacation, sick leave or other leave, retirement
              plans, health plans, premium “overtime” pay, and the like. It is
              understood and agreed that PCI will make no deductions for fees
              paid to CALCULAS [sic] TRADING TECHNOLOGY LLC for
              any federal or state taxes or FICA, FUTA, SDI, SUI. CALCULAS
              [sic] agrees that it is its responsibility to make required FICA,
              FUTA, SDI, SUI, Income tax withholdings or other payments
              related to its Consultant Feng (Steve) Xue and provide Worker’s
              compensation coverage or to make premium overtime payments, if
              applicable.


                                               6
      Case 7:19-cv-07630-NSR-AEK Document 66 Filed 03/22/21 Page 7 of 20




               CALCULAS [sic] shall indemnify and hold PCI harmless for
               CALCULAS [sic] related Worker’s compensation, “overtime”
               claims, tax liability claims, or other claims brought or liabilities
               imposed against PCI by Consultants or any third party (including
               governmental bodies or courts), whether relating to Consultant’s
               working visa status, or any other matters involving the acts or
               omissions of CALCULAS [sic].

               CALCULAS [sic] shall comply with the Fair Labor Standards Act,
               Occupational Safety and Health Act, Americans with Disabilities
               Act, Title VII of the Civil Rights Act, and any and all other federal,
               state and local laws, statutes, ordinances, rules regulations, codes,
               orders and/or programs including but not limited to identification
               and procurement of required permits, certificates, approvals and
               inspections, labor and employment obligations, affirmative action,
               wage and hour laws, prevailing wage and any other laws which are
               or subsequently become applicable to CALCULAS [sic].

               CALCULAS [sic] agrees to indemnify defend and hold harmless
               PCI from any breach by CALCULAS [sic] or its agents.

(Id. ¶ 32.) Separately, Defendants allege that “Xue repeatedly agreed upon behalf of Calculus to

be bound by and perform under and pursuant to the Indemnity Agreement” (id. ¶ 33), “Xue

repeatedly represented to PCI that Calculus acknowledged that it was bound by the Indemnity

Agreement and clearly and unequivocally promised it would abide by and honor its terms” (id. ¶

34), that PCI reasonably relied upon the representations by Xue that Calculus would honor the

terms of the Indemnity Agreement (id. ¶ 35-36), and that PCI performed all obligations under the

Indemnity Agreement (id. ¶ 38).

       Defendants do not directly state what provision of the Indemnification Agreement was

breached, but appear to contend that the bringing of the instant action in 2019 may have triggered

liability under the Indemnity Agreement.

                                      LEGAL STANDARD

       Under Federal Rule of Civil Procedure 12(c), “[a]fter the pleadings are closed—but early

enough not to delay trial—a party may move for judgment on the pleadings.” Fed. R. Civ. P.


                                                 7
      Case 7:19-cv-07630-NSR-AEK Document 66 Filed 03/22/21 Page 8 of 20




12(c). The standard for analyzing a motion for judgment on the pleadings under Rule 12(c) is

identical to the standard for a motion to dismiss for failure to state a claim under Rule 12(b)(6).

Cleveland v. Caplaw Enters., 448 F.3d 518, 521 (2d Cir. 2006); see also Fed. R. Civ. P. 12(b)(6).

Likewise, “[a] motion to dismiss a counterclaim is evaluated under the same standard as a motion

to dismiss a complaint.” Radiancy, Inc. v. Viatek Consumer Prod. Grp., Inc., 138 F. Supp. 3d 303,

313 (S.D.N.Y. 2014).

        On a motion to dismiss under Fed. R. Civ. P. 12(b)(6), dismissal is proper unless the

[counterclaim] “contain[s] sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).            A [counter]claim is facially plausible “when the

[counterclaim] plaintiff pleads factual content that allows the court to draw the reasonable

inference that the [counterclaim] defendant is liable for the misconduct alleged.” Id. At the

dismissal stage, a counterclaim need not “contain detailed or elaborate factual allegations, but only

allegations sufficient to raise an entitlement to relief above the speculative level.” Purjes v.

Plausteiner, No. 15-CV-2515(VEC), 2016 WL 552959, at *7 (S.D.N. Y Feb. 10, 2016) (quoting

Keiler v. Harlequin Enters., Ltd., 751 F.3d 64, 70 (2d Cir. 2014)). “At this stage, dismissal is

appropriate only [if the movant] can prove no set of facts . . . that would entitle [the non-movant]

to relief.” Id. (quoting Meyer v. JinkoSolar Holdings Co., Ltd., 761 F.3d 245, 249 (2d. Cir. 2014)).

In evaluating a motion to dismiss, the Court must accept the well-pleaded allegations of the

Complaint as true and draw all inferences in the non-moving party’s favor.                  LaFaro v.

Cardiothoracic Grp., 570 F.3d 471, 475 (2d Cir. 2009). “Although for the purpose of a motion to

dismiss [a court] must take all of the factual allegations in the complaint as true, [it is] ‘not bound

to accept as true a legal conclusion couched as a factual allegation.’” Iqbal, 556 U.S. at 678.



                                                   8
       Case 7:19-cv-07630-NSR-AEK Document 66 Filed 03/22/21 Page 9 of 20




 Defendants are entitled at the pleadings stage to “state as many separate claims or defenses as they

 have, regardless of consistency.” Fed. R. Civ. P. 8(d)(3).

                                            DISCUSSION

         As is relevant to the instant motion, Defendants assert a single cause of action for breach

 of contract predicated upon Plaintiffs’ alleged breaches of: (1) indemnification provisions

 contained in two distinct agreements—i.e., the Consulting Agreement and the Indemnification

 Agreement—and (2) the restrictive covenants contained in the Noncompetition Agreement.

 Defendants also seek declaratory judgment that Calculus is obligated to indemnify PCI from and

 against all damages, including attorneys’ fees and other legal expenses based upon Calculus’

 obligation to indemnify PCI under the aforementioned agreements. At bottom, Plaintiffs argue

 that the breach of contract and parallel declaratory judgment claims fail because each of the

 contracts is either unenforceable, violates the New York Statute of Frauds, or such claims are

 untimely. (See Plaintiffs’ Memorandum in Support of Motion to Dismiss (“Pls’ Mem”) (ECF No.

 35); Plaintiffs’ Reply Memorandum of Law in Support of Motion to Dismiss (“Pls’ Reply”) (ECF

 No. 36).) In short, Defendants respond that it is premature to dismiss their claims while facts

 supporting the viability of their claims are still in dispute, and the Counterclaims contain sufficient

 factual allegations to survive a motion for judgment on the pleadings.              (See Defendants’

 Memorandum of Law in Opposition to Plaintiffs’ 12(c) Motion to Dismiss the Counterclaims

  (“Defs’ Opp’n”) (ECF No. 37).) The Court examines the arguments as they apply to each specific

  agreement in turn.

I.   The Indemnification Agreement

         Plaintiffs raise two arguments in favor of dismissing the breach of contract and declaratory

  judgment claims with respect to the Indemnification Agreement. First, Plaintiffs argue that the

  Indemnification Agreement is void as against public policy. Second, Plaintiffs argue that even if

                                                   9
     Case 7:19-cv-07630-NSR-AEK Document 66 Filed 03/22/21 Page 10 of 20




the contract were not void because Defendants are not employers for purposes of the FLSA, the

only form of damages alleged in the Counterclaims is attorneys’ fees, and such fees are not

recoverable pursuant to the Indemnification Agreement. The Court concludes that it is premature

to rule on either issue.

        A.      When Determination of Voidness of Indemnification Agreement is
                Premature

        Plaintiffs argue that the breach of contract and declaratory judgment claim fail with respect

to the Indemnification Agreement because the provision requiring Calculus to indemnify PCI for

any “Calculus related Worker’s compensation ‘overtime’ claims, tax liability claims, or other

claims brought of liabilities imposed against PCI by Consultants or any third party” is void against

public policy insofar as it “would permit employers to contract away their obligations under the

FLSA.” (Pls’ Mem. at 5 (quoting Gustafson, 171 F. Supp. 2d at 328)). Defendants respond that

this argument is premature because there is still a dispute as to whether Defendants were Plaintiff

Xue’s employer. (See Defs Opp’n at 7-11.) The Court agrees with Defendants.

        The Second Circuit has held that “[t]here is no right of contribution or indemnification for

employers found liable under the FLSA” because, among other things, “the text of the FLSA

makes no provision for contribution or indemnification” and “the statute was designed to regulate

the conduct of employers for the benefit of employees, and it cannot therefore be said that

employers are members of the class for whose benefit the FLSA was enacted.” Herman v. RSR

Sec. Servs. Ltd., 172 F.3d 132, 144 (2d Cir. 1999), holding modified by Zheng v. Liberty Apparel

Co. Inc., 355 F.3d 61 (2d Cir. 2003). “Subsequent decisions in this circuit have followed Herman

and extended its reasoning to contractual indemnification claims[.]” Garcia v. Cloister Apt Corp.,

No. 16 CV 5542-LTS, 2018 WL 1353274, at *2 (S.D.N.Y. Mar. 15, 2018); see also Goodman v.

Port Auth. of N.Y. and N.J., 850 F. Supp. 2d 363, 389 (S.D.N.Y. 2012) (granting motion to dismiss


                                                 10
     Case 7:19-cv-07630-NSR-AEK Document 66 Filed 03/22/21 Page 11 of 20




cross-claim for contractual indemnification in FLSA case because permitting indemnification

would circumvent purposes of FLSA); Gustafson v. Bell Atlantic Corp., 171 F. Supp. 2d 311, 328

(S.D.N.Y. 2001).

       If the Court concludes that Defendants were Xue’s employer for purposes of the FLSA,

then the Indemnification Agreement is void as against public policy pursuant to the

aforementioned authorities. Nonetheless, at present, the parties dispute whether Defendants are

Xue’s employer. Plaintiffs identify a single case where a court, without addressing whether there

was a dispute over employer status, granted a motion to dismiss a similar counterclaim – Goodman,

850 F. Supp. 2d at 389. However, the majority trend among courts that have directly addressed

the propriety of granting a motion to dismiss a counterclaim where the parties dispute employer

status runs counter to that case. See, e.g., Patel v. 7-Eleven, Inc., No. CV 17-11414-NMG, 2019

WL 4248072, at *2 (D. Mass. Sept. 6, 2019) (“[I]t is premature to dismiss defendant’s breach of

contract counterclaim when defendants have alleged sufficient facts to state a claim and the

underlying dispute (whether plaintiffs are independent contractors or employees) requires some

factual inquiry into the subject employment relationships.”); Hose v. Henry Indus., Inc., No. 4:15-

CV-01913-JAR, 2017 WL 386545, at *5 (E.D. Mo. Jan. 27, 2017) (“Given the parties’

disagreement as to the nature of their relationship, the Court will need to undertake a fact-intensive

inquiry into the ‘economic reality’ of their relationship before it will be able to determine whether

Defendant’s indemnification counterclaim is preempted by the FLSA.”); Brown v. Club Assist Rd.

Serv. U.S., Inc., No. 12-CV-5710, 2015 WL 13650775, at *5 (N.D. Ill. Mar. 13, 2015) (denying

motion to dismiss contractual indemnification claim as preempted by the FLSA because

“Defendant alleges that it is not Plaintiffs’ employer, the Court will not strike the third-party

complaint on the basis of Plaintiffs’ (disputed) contention that Defendant qualifies as such.”);



                                                 11
     Case 7:19-cv-07630-NSR-AEK Document 66 Filed 03/22/21 Page 12 of 20




Costello v. BeavEx Inc., No. 12 C 7843, 2013 WL 2156052, at *4 (N.D. Ill. May 17, 2013)

(denying motion to dismiss contractual indemnification claim as against public policy relating to

analogous Illinois wage protection law where defendant contended he was not plaintiff’s

employer); Dobbins v. Scriptfleet, Inc., No. 8:11–cv–1923–T–24–AEP, 2012 WL 2282560 (M.D.

Fla. June 18, 2012) (denying plaintiff’s motion to dismiss contractual indemnification

counterclaim because the FLSA does not apply to independent contractors and counterclaim was

based upon theory that the plaintiff was an independent contractor, and thus, that her FLSA claim

would fail); Spellman v. Am. Eagle Express, Inc., 680 F. Supp. 2d 188, 189–92 (D.D.C. 2010)

(where defendant argued that the FLSA did not apply because plaintiffs were independent

contractors, denying motion to dismiss contractual indemnification counterclaim, as the Court

could not “say at this juncture that the counterclaim [was] preempted by, or contrary to the policy

of, the FLSA”).

       This Court agrees with the aforementioned authorities that it is premature to conclude that

a contractual indemnification claim for harms arising from a purported FLSA violation is void

against public policy where counterclaim plaintiffs allege that they are not the counterclaim

defendants’ employer. Accordingly, the Court concludes that it is premature to deem Defendants’

Counterclaims void.

       B.      Whether Defendants Have Adequately Alleged Damages

       Plaintiffs argue that judgment on the pleadings should be granted because the

Indemnification Agreement does not provide for attorneys’ fees as damages and the only ostensible

harm alleged by Defendants is attorneys’ fees in defending the instant suit. (Pls’ Mem. at 7.) This

is so because (1) the Indemnification Agreement is only enforceable if the Court determines that

Defendants did not employ Xue and Plaintiffs’ FLSA claim fails, and (2) “if Plaintiff Xue’s claim

fails, there will be no damages award for anyone to indemnify” other than attorneys’ fees. (Id. at
                                                12
     Case 7:19-cv-07630-NSR-AEK Document 66 Filed 03/22/21 Page 13 of 20




6.) Defendants failed to respond to this argument. The Court agrees that, upon reviewing the

Counterclaims and Defendants’ Opposition, they have not alleged any plausible damages under

the Indemnification Agreement other than attorneys’ fees. Accordingly, whether Defendants have

adequately pled a breach of contract claim turns upon whether attorneys’ fees are recoverable

under the Indemnification Agreement.

       Under New York law, a contract assuming the obligation to indemnify the counterparty

“must be strictly construed to avoid reading into it a duty which the parties did not intend to be

assumed.” Hooper Assocs., Ltd. v. AGS Computers, Inc., 74 N.Y.2d 487, 491, 548 N.E.2d 903,

905 (1989). As described in the Hooper Assocs., Ltd., the New York Court of Appeals recognized

that this strict construction applies with particular force against obligations to pay attorneys’ fees:

               Inasmuch as a promise by one party to a contract to indemnify the
               other for attorney’s fees incurred in litigation between them is
               contrary to the well-understood rule that parties are responsible for
               their own attorney’s fees, the court should not infer a party’s
               intention to waive the benefit of the rule unless the intention to do
               so is unmistakably clear from the language of the promise.

74 N.Y.2d at 492 (emphasis added). From this language, it is clear that “in contexts in which

contracting parties could have anticipated that they would be subject to third-party claims, courts

apply a presumption against concluding that indemnification clauses cover litigation costs

incurred in the course of resolving non-third-party claims.” Goshawk Dedicated Ltd. v. Bank

of New York, No. 06 CIV. 13758 (MHD), 2010 WL 1029547, at *7 (S.D.N.Y. Mar. 15, 2010)

(emphasis added).

       Here, the Court agrees that the Indemnification Agreement anticipates that contracting

parties would indemnify against harms incurred in connection with third parties’ claims rather than

suits between the contracting parties – i.e., the Indemnification Agreement requires Plaintiff

Calculus to “hold PCI harmless for CALCULUS related Worker’s compensation, ‘overtime’


                                                  13
     Case 7:19-cv-07630-NSR-AEK Document 66 Filed 03/22/21 Page 14 of 20




claims, tax liability claims, or other claims brought or liabilities imposed against PCI by

Consultants or any third party (including governmental bodies or courts), whether relating to

Consultant’s working visa status, or any other matters involving the acts or omissions of Calculus.”

(Indemnification Agreement (emphasis added).) Accordingly, the Court is inclined to conclude

that the Indemnification Agreement does not make “unmistakably clear” that Calculus is obligated

to assume attorneys’ fees associated with claims asserted by the contracting party, i.e., Calculus.

       Nonetheless, Plaintiffs do not specifically address whether the Indemnification Agreement

provides for attorneys’ fees with respect to third-party claims, and the Court does not address this

issue sua sponte without the benefit of briefing on the matter. The contracting parties to the

Indemnification Agreement are Calculus and PCI, and the FLSA claims asserted here are brought

by an ostensible third-party to the agreement, i.e., Xue. Indeed, the Complaint asserts that PCI

violated the FLSA and relevant state labor laws because “Mr. Xue was not paid the minimum wage

for his work in the last 3 months of 2017,” “Mr. Xue was not paid overtime premiums when he

worked in excess of 40 hours per week,” and “was not paid his earned wages and not given proper

notices under the Wage Theft Prevention Act.”          (Compl. ¶¶ 20 & 22.)       Accordingly, the

“presumption against concluding that indemnification clauses cover litigation costs incurred in the

course of resolving non-third-party claims” does not resolve the recoverability of attorneys’ fees

for claims asserted by Plaintiff Xue. Goshawk Dedicated Ltd., 2010 WL 1029547, at *7.

       Plaintiffs can, of course, raise arguments later in this litigation that the recoverability of

attorneys’ fees for claims brought by third parties is outside of the scope of the Indemnification

Agreement. But, as that argument was not presented to this Court, the Court leaves that issue to

be addressed on another day.




                                                14
           Case 7:19-cv-07630-NSR-AEK Document 66 Filed 03/22/21 Page 15 of 20




             Plaintiffs’ motion for judgment on the pleadings with respect to Defendants’ claims for

      breach of contract and declaratory judgment concerning the Indemnification Agreement is denied.

II.      Whether Defendants’ Noncompetition Agreement is Unenforceable Under the Statute
         of Frauds

             Plaintiffs argue that the Noncompetition Agreement is unenforceable under the Statute of

  Frauds, New York General Obligations Law Section 5-701(a)(1), because there is an absence of

  an actual signature on the Noncompetition Agreement. (Pls’ Mem. at 8.) Defendants do not

   dispute that the Noncompetition Agreement cannot be performed within one-year under its terms

      (nor could they: the restrictive covenant, on its face, applies for over one year—i.e., it binds the

   Plaintiffs throughout the term of Plaintiffs’ engagement as a consultant and for one year after his

   engagement is terminated). Nor do they dispute that the Noncompetition Agreement is unsigned.

      Instead, they argue that the contract does not violate the Statute of Frauds because “the

  Counterclaim contains more than sufficient allegations that, even though the [Noncompetition

  Agreement] was unsigned, the parties’ actions manifested their acceptance of its terms” and

   “discovery is on-going and the question of part performance is open.” (Defs’ Opp’n at 14-15.)

             Defendants’ argument is mistaken because the doctrine of part performance as an exception

  to the Statute of Frauds only applies in the context of contracts concerning real property. The New

  York Court of Appeals has only applied the doctrine of part performance to conveyances and

  contracts for real property which are required to be in writing, i.e., contracts governed by New

  York General Obligations Law Section 5-703. See Messner Vetere Berger McNamee Schmetterer

  Euro RSCG Inc. v. Aegis Grp. PLC, 93 N.Y.2d 229, 235, 711 N.E.2d 953, 956 (1999). This makes

  sense because the doctrine is directly codified in New York General Obligations Law Section 5-

  703(4), which states that “[n]othing contained in this section abridges the powers of courts of

  equity to compel the specific performance of agreements in cases of part performance.”


                                                      15
     Case 7:19-cv-07630-NSR-AEK Document 66 Filed 03/22/21 Page 16 of 20




       By contrast, there is no equitable exception codified in General Obligations Law Section

5-701 and New York courts have rejected attempts to extend the doctrine of part performance to

contracts governed by New York Section 5-701, such as the instant contract. The New York Court

of Appeals clarified that the Second Circuit was initially mistaken insofar as it believed that the

New York recognized a judicially-created part performance exception to Section 5-701 and

expressly stated that “we have not in fact adopted that proposition.” Messner Vetere Berger

McNamee Schmetterer Euro RSCG, 93 N.Y.2d at 234, n. 1. Subsequently, intermediate courts in

New York have uniformly rejected attempts to expand the doctrine of part performance to contracts

governed under Section 5-701. See, e.g., Gural v. Drasner, 114 A.D.3d 25, 977 N.Y.S.2d 218 (1st

Dep’t 2013) (stating that the law simply does not provide for or permit a part performance

exception for oral contracts other than those to which GOL § 5-703 applies); American Tower

Asset Sub, LLC v. Buffalo-Lake Erie Wireless Systems Co., LLC, 104 A.D.3d 1212, 961 N.Y.S.2d

667 (4th Dep’t 2013) (noting that the doctrine of part performance does not apply to actions

governed by the general Statute of Frauds); Valentino v. Davis, 270 A.D.2d 635, 703 N.Y.S.2d

609 (3d Dep’t 2000) (holding that the doctrine of part performance is not recognized to take an

oral contract to board and breed horses that was not to be performed within one year out of the

Statute of Frauds). Likewise, the Second Circuit recognized the limited applicability of the

doctrine of part performance. Belotz v. Jefferies & Co., Inc., 213 F.3d 625 (2d Cir.2000) (“Section

5–701(a)(10) does not expressly provide a part performance exception, and the New York Court

of Appeals has firmly stated that there is no such exception.”).

       Here, the unsigned Noncompetition Agreement is governed by Section 5-701 and that

Section does not provide for a part performance exception. Likewise, Defendants have not pointed

to any document “signed with intent to authenticate the information contained therein and that



                                                16
        Case 7:19-cv-07630-NSR-AEK Document 66 Filed 03/22/21 Page 17 of 20




   such information does evidence the terms of the [alleged] contract,” United Res. Recovery Corp.

   v. Ramko Venture Mgmt., Inc., 584 F. Supp. 2d 645, 654 (S.D.N.Y. 2008). Defendants instead

   make a conclusory allegation that Plaintiffs acknowledged to PCI that Calculus would be bound

   to the terms of the Noncompetition Agreement, without clarifying whether that acknowledgment

   was memorialized in a physical or electronic medium.

          Though Defendants do not clearly invoke the doctrine of promissory estoppel, that doctrine

   is inapplicable here. Defendants failed to allege “unconscionable injury and loss” and thus cannot

   adequately plead equitable estoppel. Instead, Defendants assert that damages allegedly arising

   from breach of the Noncompetition Agreement consist of “loss of a placement fee and other lost

   profits.” Such damages do not qualify as unconscionable injury and loss as a matter of law. Wolet

   Capital Corp. v. Walmart, Inc., 18-CV-12380 (LJL), 2021 WL 242297, at * 13 (S.D.N.Y. Jan. 25,

   2021) (collecting cases in support of the proposition that “courts have consistently rejected

   promissory estoppel claims when the alleged injury consists of lost profits, lost fees, foregone

   business opportunities or damage to business reputation”).

          Accordingly, Plaintiffs’ motion for judgment on the pleadings is granted to the extent it

   seeks dismissal of Defendants’ Breach of Contract and Declaratory Judgment claims predicated

   upon the Noncompetition Agreement. Defendants’ Breach of Contract and Declaratory Judgment

   claims are dismissed with prejudice to the extent they are predicated upon the unenforceable

   Noncompetition Agreement.

III.   Whether Breach of Contract and Declaratory Judgment Claims Relating to Consulting
       Agreement are Untimely

          Plaintiffs argue that claims relating to the Consulting Agreement should be dismissed

   because “[t]he Consulting Agreement is not only unsigned, but by its own terms it expired on June

   30, 2010 and thus if there was a breach, the statute of limitations has long expired.” (Pls’ Mem.


                                                  17
     Case 7:19-cv-07630-NSR-AEK Document 66 Filed 03/22/21 Page 18 of 20




at 8. 3) Defendants respond that their breach of contract and declaratory judgment claims are well-

pled because the Counterclaims sufficiently allege that the parties evidenced their mutual assent

to a new contract on the same terms as the prior one after the expiration of the Consulting

Agreement. (See Defs’ Opp’n at 16-17.)

       Pursuant to New York Civil Practice Law and Rules (“CPLR”) § 213(2), “[a] cause of

action alleging breach of contract is governed by a six-year statute of limitations . . . and accrues

at the time of the alleged breach.” CDx Lab’ys, Inc. v. Zila, Inc., 162 A.D.3d 972, 973, 80 N.Y.S.3d

382, 383 (2d Dep’t 2018) (citing Hahn Automotive Warehouse, Inc. v. American Zurich Ins. Co.,

18 N.Y.3d 765, 944 N.Y.S.2d 742 (2012)). To the extent that Defendants alleged that the breach

of contract occurred over six-years prior to initiation of the Counterclaims on October 25, 2019—

i.e., on or before October 24, 2013—it would be time barred. Defendants do not clearly identify

what provisions of the Consulting Agreement were breached, but it appears from Defendants’

Opposition papers that they are asserting that Plaintiffs breached the indemnification provisions

contained in the Consulting Agreement. (See Defs’ Opp’n at 2-3 (focusing upon representations

within Indemnification Provision that Xue was not an employee of PCI).) Assuming arguendo

that the claim accrued upon the filing of Plaintiffs’ Complaint, it would not be time-barred under

CPLR § 213(2).

       Though Plaintiffs’ argument that the statute of limitations has expired is clumsily framed,

it is fairly clear that Plaintiffs intended to argue that Defendants have not adequately pled a breach

of contract claim because the obligations contained in the Consulting Agreement have long since

expired. Defendants concede that the express terms of the written Consulting Agreement establish




3
  Presumably, Plaintiffs do not argue that the Consulting Agreement is unenforceable pursuant to
the Statute of Frauds because the term of the Consulting Agreement is one-year.
                                                 18
      Case 7:19-cv-07630-NSR-AEK Document 66 Filed 03/22/21 Page 19 of 20




a term that expired on June 30, 2010 in their Opposition Memorandum, and shift their theory of

the case towards an implied in fact contract. More specifically, they identify cases in which courts

have found an implied in fact contract survived the expiration date of a written agreement because

the parties continued to perform under the agreement.

       In order to plead an implied in fact contract, a party must allege the same elements of an

express contract – i.e., “consideration, mutual assent, legal capacity and legal subject matter.”

Maas v. Cornell Univ., 94 N.Y.2d 87, 93–94, 699 N.Y.S.2d 716, 721 N.E.2d 966 (1999). With

respect to mutual assent, “[t]he conduct of a party may manifest assent if the party intends to

engage in such conduct and knows that such conduct gives rise to an inference of assent.” Id. at

94.

       In sum, the only assertion potentially bearing upon mutual assent to an implied in fact

contract contained in the Counterclaims is the allegations that “Xue repeatedly represented that

Calculus acknowledged that it was bound by the Consulting Agreement and clearly and

unequivocally promised it would abide by and honor its terms.” (Counterclaim ¶ 45.) This sort

of conclusory allegation has been deemed insufficient to support the existence of an implied

contract. Outrigger Const. Co. v. Bank Leumi Tr. Co. of New York, 240 A.D.2d 382, 384, 658

N.Y.S.2d 394, 396 (2d Dep’t 1997) (“The plaintiff’s allegation that the bank requested it to

continue working on the project based on an ‘agreed price and reasonable value’, even if

undisputed, is too vague and uncertain to constitute an enforceable contract”).

       Accordingly, the portion of Plaintiffs’ motion for judgment on the pleadings seeking

dismissal of Defendants’ breach of contract and declaratory judgment claims with respect to the

Consulting Agreement is granted. Defendants’ breach of contract and declaratory judgment claim

with respect to the Consulting Agreement is dismissed without prejudice and Defendants are



                                                19
     Case 7:19-cv-07630-NSR-AEK Document 66 Filed 03/22/21 Page 20 of 20




granted leave to plead sufficient details concerning the existence of an implied in fact consulting

agreement, to support their claims.

                                          CONCLUSION

         For the foregoing reasons, Plaintiffs’ motion for judgment on the pleadings with respect to

Defendants’ Counterclaims is DENIED in part and GRANTED in part: (1) Defendants’ First and

Fourth Counterclaims are dismissed with prejudice to the extent they are predicated upon the

Noncompetition Agreement; and (2) Defendants’ First and Fourth Counterclaims are dismissed

without prejudice to the extent they are predicated upon the Consulting Agreement. Plaintiffs’

motion is DENIED as premature to the extent the First and Fourth Counterclaims are predicated

upon the Indemnification Agreement.

         Defendants are granted leave to file Amended Counterclaims in conformance with the

above on or before April 12, 2021. In the event that Defendants file Amended Counterclaims,

Plaintiffs shall answer or seek a pre-motion conference on any potential nonfrivolous and non-

repetitive motion to dismiss by May 12, 2021.

         The Clerk of the Court is respectfully directed to terminate the motion at ECF No. 34.

Dated:    March 22, 2021                                     SO ORDERED:
          White Plains, New York



                                                 _____________________                  _
                                                        NELSON S. ROMÁN
                                                      United States District Judge




                                                 20
